Citation Nr: 0027923	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1940 to 
June 1945, and from May 1948 to February 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record reasonably sustains that 
the veteran's service-connected pulmonary tuberculosis had a 
significant contributory role in, or aided and lent 
assistance to, his death, as stated on the death certificate.  


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Enlistment examination in January 1940 described the lungs as 
being normal.  

In November 1943 the veteran was treated for nasopharyngitis.  
Examination of the lungs was indicated as being normal in 
March 1945.  

Chest x-rays were taken in June 1945.  There is no 
documentation in the service medical records of an 
interpretation of these films.  However, in January 1974 a VA 
examiner appeared to find that these films indicated the 
presence of pulmonary tuberculosis.  

In May 1948 examination of the lungs was described as normal; 
however, no mention of x-ray findings was documented.  

During an October 1950 admission for a perirectal abscess, 
the lungs were described as clear to percussion and 
auscultation.  

Progress notes from November 1950 and from February 1951 to 
April 1951 document treatment of upper respiratory symptoms, 
including a headache, sore throat, cough, and aching all 
over.  

In June 1951 the veteran was treated for complaints of a 
cold, sore throat, and aching all over.  The diagnosis was a 
common cold.  

The veteran returned in October 1951 with complaints of a 
sore throat, coughing, and an injected throat.  A chest x-ray 
was performed and was described as showing "healed tbc."  
It was concluded that the veteran's upper respiratory 
infection was improved.  The veteran was seen again in 
October 1951 for aching all over, and in December 1951 for a 
sore throat, cold, and cough.  

In January 1953 the veteran was seen for aching all over, a 
runny nose, and a constant headache.  

In March 1953 the veteran was treated for influenza, virus 
undetermined.  

In February 1955 the veteran was treated for acute 
tonsillitis, organism unknown.  In September 1955 he was 
treated for acute pharyngitis, organism unknown.  A chest x-
ray taken in September 1955 was described as negative.  

In December 1955 the veteran was seen for chills, a cough, 
and a sore throat.  The diagnosis was common respiratory 
disease.  

On examination in February 1957, the veteran's chest and 
lungs were described as normal, and a chest x-ray was 
described as negative.  

In August 1957 the veteran was seen for tenderness and 
swelling in a submaxillary location.  It was noted that he 
had a recent cold.  He claimed multiple attacks of 
tonsillitis and opined that this was also tonsillitis.  

Examination revealed normal sized tonsils with no follicles 
or exudate; the pharynx was generally red.  The diagnosis was 
cervical adentitis secondary to an upper respiratory 
infection and possible tonsillitis.  

During a May to June 1958 admission for the incision and 
drainage of an abscess, a chest x-ray was found to reveal a 
"few small rounded areas of increased density seen in the 
left mid lateral lung field."  It was noted that these areas 
were present on previous x-rays with no evidence of change in 
appearance.  

In August 1958 the veteran was again treated for acute 
pharyngitis, organism unknown.  A throat culture revealed 
alpha streptococcus.  

Periodic and discharge examinations in September 1960, 
January 1962, and November 1962 all described the lungs and 
chest as normal, and that chest x-rays were described as 
being negative.  

Following his discharge from service, a VA examination was 
conducted in May 1963.  Another VA examination was conducted 
in November 1963.  On both examinations, the lungs were 
described as clear to percussion and auscultation.  There is 
no indication that chest x-rays were obtained during either 
examination.  

A September 1964 radiographic report from the United States 
Air Force Hospital at Goodfellow Air Force Base, Texas, noted 
the presence of a right upper lobe lesion present since July 
1964.  These were described as calcified lesions with no 
signs of change and no infiltration.  The impression was 
calcified lesions in the right lung of undetermined etiology.  

In October 1970 the veteran was admitted to a private 
hospital for further evaluation of right upper lobe 
infiltrate.  Additional x-rays confirmed the infiltrate with 
scarring and retraction.  Laminograms showed the presence of 
a 13 millimeter (mm) right upper lobe posterior segment 
cavity with sharply demarcated and smoother, moderately thick 
wall and with other changes in the right upper lobe of old 
fibrocalcific disease.  It was concluded that this was most 
likely of granulomatous etiology.  

Skin tests for purified protein derivative (PPD) 
histoplasmosis, blastomycosis, and coccidioidomycosis 
revealed a "3+" positive histoplasmosis skin test and a 
"2+" positive PPD intermediate with 10 by 11mm of 
induration at 48 hours.  

Dr. J.E.R. wrote that it was his impression that the veteran 
"most likely" had old tuberculosis in his right apex which 
was technically active, as well as an old cavity probably in 
a very indolent inactive stage.  Isoniazid (INH) therapy was 
started.  

Dr. J.E.R. noted that it was possible that the above findings 
represented an old "smoldering" histoplasmosis, but 
concluded that there could be no differentiation short of 
surgery.  In light of the family history of tuberculosis, and 
the greater statistical likelihood that he was suffering from 
tuberculosis, Dr. J.E.R. concluded that the veteran should be 
treated for tuberculosis.  The discharge diagnosis was 
pneumonitis with a right upper lobe cavity (cause 
undetermined), and suspected tuberculosis.  

In October 1971 the veteran was admitted to Brooke General 
Hospital where he was treated for right upper lobe 
infiltrate, "old tuberculosis disease suspected, not 
proven."  

Admission work-up revealed a positive PPD of intermediate 
strength with a 16mm by 20mm reaction.  A chest x-ray 
revealed a right apical infiltrative lesion with suggestion 
of cavity in that area.  Bronchoscopy was negative for 
endobronchial lesions and multiple sputums were negative for 
acid fast bacteria and cytology.  The assessment was right 
apical infiltrate with suggestion of cavity.  It was felt 
that the area of abnormality on the chest x-ray represented 
previous inflammation in that area.  

Progress notes from Brooke General Hospital dated from 
December 1971 to January 1973 show that the veteran was 
receiving INH treatment.  By January 1973 it was noted that 
his condition was stable.  A specific diagnosis of a disease 
was not documented in these records.  

In August 1973 the veteran submitted a claim for service 
connection of tuberculosis.  

As was stated above, in January 1974 a VA examiner appeared 
to conclude that June 1945 discharge chest x-rays showed 
primary, pulmonary tuberculosis.  

The veteran was admitted to a VA hospital from February 1974 
to March 1974 for evaluation of his respiratory condition.  
During admission, chest x-rays showed considerable fibrosis 
in the apices with bilateral calcifications but no evidence 
of cavitation.  A diagnosis of bilateral inactive 
tuberculosis was made.  It was later noted that the veteran's 
current illness was an old healed granulomatous disease, 
"probably tuberculosis," and possibly histoplasmosis.  The 
pertinent discharge diagnosis was old granulomatous disease 
with no activity and no functional impairment.  

In January 1975 a local hearing was conducted, during which 
the veteran contended that he had tuberculosis and that it 
was linked to service.  It was also noted by the hearing 
officer and a physician on hand that the veteran had not been 
definitely diagnosed with tuberculosis, that it was only 
suspected.  It was also noted that the nature of his current 
lung condition was still uncertain.  Transcript, pp. 1-25.  

In January 1976, the Board denied, in pertinent part, service 
connection for pulmonary tuberculosis, finding that the 
evidence failed to adequately show the existence of pulmonary 
tuberculosis.  

In December 1976 Dr. C.B.B. of Brooke Army Medical Center 
noted that the veteran had been diagnosed with active 
tuberculosis of the genitourinary tract (the Board notes that 
genitourinary tuberculosis is defined as one of the most 
common forms of extrapulmonary (metastatic) tuberculosis.  
The Merck Manual of Diagnosis and Therapy 1201 (17th ed. 
1999)).  It was noted an April 1976 culture was positive for 
mycobacterium tuberculosis.  It was also noted that the 
veteran was on triple drug therapy with INH, Ethambutol, and 
Rifampin since September 1976.  

In February 1982 the veteran was admitted to a private 
medical facility with malaise, a productive cough, fever, and 
nausea.  It was noted that he had just stopped smoking 
recently.  The assessment was bronchitis.  His condition was 
stable on release.  The veteran was advised that if his 
symptoms did not resolve, he should follow up for possible 
reactive tuberculosis.  

In November 1985 a chest x-ray revealed multiple scattered, 
nodular densities "most consistent" with granulomas.  There 
were also irregular foci of soft tissue density in the right 
upper lung field.  It was found that the possibility of 
carcinoma could not be ruled out.  

An August 1986 chest x-ray again revealed stranding densities 
in the apices with pleural tenting in the right upper lateral 
lung field and parenchymal granulomas consistent with prior 
granulomatous disease.  

During a September 1986 examination report regarding angina, 
it was noted that the veteran had been treated for 
tuberculosis in the 1970s.  It was also noted that he had a 
long history of smoking.  Examination of the lungs revealed a 
few basilar rales.  A chest x-ray was described as being 
unremarkable.  

A chest x-ray taken in November 1987 was interpreted as 
"again" demonstrating multiple calcified granulomas in the 
right upper lung field.  
In January 1990 the veteran was admitted to a hospital with 
pneumonia.  A chest x-ray was noted as revealing scarring in 
the right upper lobe consistent with old tuberculosis, and 
that there was new infiltrate in the right upper lobe.  The 
impression was right lower lobe pneumonia.  

The January 1990 x-ray report noted that the nodular 
densities in the upper lobes were probably fibronodular due 
to previous tuberculosis.  

A February 1990 progress note documented treatment of right 
lower lobe pneumonia as well as a history of, in pertinent 
part, chronic obstructive pulmonary disease (COPD), mild.  

A March 1990 chest x-ray revealed findings compatible with 
COPD.  However, it was noted that the fibronodular process in 
the right upper lobe was of some concern as there appeared to 
be a well-defined nodule there.  It was suspected that this 
was all due to a prior history of tuberculosis; however, the 
possibility of scar carcinoma could not be totally excluded.  

A June 1990 chest x-ray "once again" revealed very 
extensive pleural parenchyma scarring involving the right 
upper lobe with associated granulomas.  It was noted that 
this was "presumably all secondary to the patient's previous 
carcinoma."  The impression was old granulomatous disease.  

Medical records from Santa Rosa Health Care reveal that the 
veteran was admitted in March 1997 with flu-like symptoms, 
including a cough, weakness, fever, and some degree of weight 
loss.  It was noted that a chest x-ray was very abnormal with 
bilateral pulmonary nodules.  Sputum cytologies were positive 
for adenocarcinoma of the lungs.  He was diagnosed with 
bilateral pulmonary cancer.  It was noted that the veteran 
had a history of smoking half a pack of cigarettes a day for 
may years but had not smoked for 19 years.  


It was also noted that the veteran had a history of healed 
tuberculosis, and that some of the scarring in his lungs 
"may be" chronic.  It was opined that, in light of the 
documented history, other "less likely" considerations were 
alveolar sarcoidosis or pneumonia.  In an addendum, it was 
found that chest x-rays were compatible with old 
granulomatous disease.  

It was subsequently noted that it was unclear as to whether 
the "primary" cancer was from the lung or from some other 
area.  

Pulmonary function studies performed in March 1997 revealed 
forced expiratory volume (FEV1) to be 107 percent of 
predicted and forced vital capacity (FVC) to be 110 percent 
of predicted.  

The veteran's certificate of death reveals that he passed 
away in May 1997.  The immediate cause of death was listed as 
bilateral pulmonary cancer due to (or as a likely consequence 
of) a history of pulmonary tuberculosis.  

In May 1997 the appellant submitted a claim for dependency 
and indemnity compensation.

In August 1998 a VA examiner provided a medical opinion 
concerning the cause of the veteran's death.  The examiner 
noted that numerous chest x-rays in the past dating back to 
the 1980s showed evidence of prior granulomatous disease with 
no evidence of active tuberculosis.  The examiner noted that 
the record indicated a 1971 hospitalization for possible 
tuberculosis but that tuberculosis was never proven.  



The examiner concluded that there was no etiologic 
relationship between old granulomatous disease of the lungs 
and pulmonary cancer.  Therefore, the examiner concluded that 
the service connected condition of old granulomatous disease 
of the lungs "in no way contributed to his death from 
pulmonary cancer."  

In March 1999 Dr. N.M.A-S. noted the veteran's history of 
bronchitis, pulmonary tuberculosis, coronary artery disease, 
and an enlarged prostate.  He found that it was difficult to 
know the exact cause of adenocarcinoma and its relationship 
to the chronic granuloma tosts (tuberculosis) disease.  

In July 1999, Dr. F.C.S. provided a medical opinion 
concerning the cause of the veteran's death.  The examiner 
specifically noted the veteran's medical history of 
tuberculosis.  He specifically noted that the June 1945 x-ray 
revealed a right calcified lung lesion.  He also cited to the 
evidence of treatment for tuberculosis and the positive 
culture for tuberculosis in 1976.  

Based on his review of the record, Dr. F.C.S. concluded that 
the veteran acquired tuberculosis while he was on active 
duty, and that the scars from this tuberculosis caused the 
adenocarcinoma of his lungs.  In support of this conclusion, 
Dr. F.C.S. cited to a medical treatise as stating that 
"[f]requently these tumors arise in an area of chronic 
interstitial fibrosis or localized pulmonary scarring.  In 
this setting they are called Scar Carcinomas."  Dr. F.C.S. 
subsequently submitted the actual treatise excerpt which he 
cited to.  

Dr. F.C.S. concluded that the veteran's history of smoking 
was light and was not the cause of his death.  In support of 
this conclusion, Dr. F.C.S. noted that recent pulmonary 
function tests were normal.  

In September 1999 a VA examiner provided a medical opinion.  
The examiner noted that the claims file had been reviewed.  
Upon review of the record, the examiner concluded that there 
was no evidence that the veteran's very remote history of 
tuberculosis and granulomatous disease contributed to the 
development of his adenocarcinoma of the lungs.  The VA 
examiner noted that the veteran "did have a history of 
tobacco abuse" and a history of COPD prior to his death.  
The examiner did not express a specific opinion as to the 
impact of tobacco use or COPD on the veteran's death.  

In June 2000 a hearing before the undersigned Veteran's Law 
Judge was conducted.  The basic contention made during the 
hearing was that service connection for the cause of death 
should be granted based on the conclusions of Dr. F.C.S.  It 
was contended that his opinion should be entitled to more 
weight than the VA examiner opinions.  Transcript, p. 2.  


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F. 3d 1255 (Fed. 
Cir. 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for active tuberculosis if shown disabling to a compensable 
degree during the third post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Regarding active tuberculosis, x-ray evidence alone may be 
adequate for grant of direct service connection for pulmonary 
tuberculosis.  When under consideration all available service 
department films and subsequent films will be secured and 
read by specialists at designated stations who should have a 
current examination report and X-ray.  Resulting 
interpretations of service films will be accorded the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.371(a).  

With respect to inactive disease, where the veteran was 
examined at time of entrance into active service but X-ray 
was not made, or if made, is not available and there was no 
notation or other evidence of active or inactive reinfection 
type pulmonary tuberculosis existing prior to such entrance, 
it will be assumed that the condition occurred during service 
and direct service connection will be in order for inactive 
pulmonary tuberculosis shown by x-ray evidence during service 
in the manner prescribed in paragraph (a) of this section, 
unless lesions are first shown so soon after entry on active 
service as to compel the conclusion, on the basis of sound 
medical principles that they existed prior to entry on active 
service.  38 C.F.R. § 3.371(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant has presented medical evidence linking the 
veteran's tuberculosis to military service.  The death 
certificate lists the veteran's pulmonary cancer as resulting 
from his history of tuberculosis, and there is a medical 
opinion linking the immediate cause of death (bilateral 
pulmonary cancer) to tuberculosis.  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes 
that the evidence supports the appellant's claim for service 
connection of the cause of the veteran's death.  Therefore, 
service connection for the cause of the veteran's death is 
warranted.  

There are three medical opinions that directly address the 
issue of the cause of the veteran's death.  There are two VA 
examiner opinions which have essentially concluded that the 
cause of death is not service connected.  There is one 
private medical opinion from Dr. F.C.S. linking tuberculosis 
to service, and, in turn, linking the immediate cause 
(pulmonary cancer) of death to tuberculosis.  In addition, 
the death certificate listed pulmonary cancer as being due to 
or a likely consequence of the veteran's history of pulmonary 
tuberculosis.  

The Board concludes that Dr. F.C.S.'s opinion carries more 
probative value than both of the VA medical opinions.  The 
Board is of the opinion that Dr. F.C.S.'s opinion is of 
greater probative value than the VA advisory opinions because 
Dr. F.C.S. provided a more specific rationale for his 
conclusions, cited to specific evidence from the record in 
support of his conclusions, and because the evidence of 
record is consistent with his conclusions.  

As was stated above, Dr. F.C.S. specifically cited to 
pertinent evidence from the record in support of his 
conclusion that tuberculosis was incurred in service.  He 
found that a service x-ray dated from June 1945 revealed a 
right calcified lesion.  



Dr. F.C.S. noted that the veteran was treated with INH in the 
1970s.  He noted the presence of a positive PPD skin test and 
an abnormal chest x-ray in 1970.  He noted the positive urine 
culture for mycobacterium tuberculosis in April 1976 and the 
subsequent treatment with INH and other medications.  Based 
on this evidence, Dr. F.C.S. concluded that the veteran 
acquired tuberculosis while he was in the service.  

The Board notes that Dr. F.C.S.'s finding that tuberculosis 
was incurred in service is consistent with and supported by 
the medical evidence of record.  

While some service chest x-rays were interpreted as being 
negative, x-rays were also interpreted as revealing 
abnormalities.  In October 1951, it was indicated that a 
chest x-ray showed healed tuberculosis ("tbc").  

While listing tuberculosis as only suspected in his diagnosis 
in October 1970, Dr. J.E.R. also specifically opined in the 
body of his report that it was "most likely" that the 
veteran had old tuberculosis, and actually started the 
veteran on treatment for tuberculosis.  

While progress notes 1971 to 1973 from Brooke General 
Hospital did not document a definite diagnosis of 
tuberculosis, they did document treatment for tuberculosis.  
Furthermore, he had a positive urine culture for 
mycobacterium tuberculosis in April 1976.  

In January 1974 a VA examiner indicated that the chest films 
from July 1945 were indicative of a primary tuberculosis 
lesion.  


While the final VA diagnosis from March 1974 was old 
granulomatous disease, it is noted that the veteran was 
diagnosed with bilateral inactive tuberculosis during his 
admission.  It is unclear whether the final diagnosis 
represented a change from the diagnosis of tuberculosis; 
however, the Board notes that in March 1999 Dr. N.M.A-S. 
appeared to refer to tuberculosis as a granulomatous disease.  

Subsequent chest x-rays consistently documented old 
granulomatous disease.  It was specifically concluded in a 
January 1990 x-ray report that the nodular densities in the 
upper lobes were "probably" fibronodular due to previous 
tuberculosis.  In a March 1990 x-ray it was suspected that 
the fibronodular process in the right upper lobe was all due 
to the prior history of tuberculosis.  

Thus, the Board finds that Dr. F.C.S.'s conclusion that the 
veteran acquired tuberculosis while on active duty is 
consistent with the evidence of record because: (1) there is 
in-service evidence of tuberculosis, including an 
interpretation of a chest x-ray as indicating the presence of 
healed tuberculosis, and a post-service interpretation of an 
in-service x-ray as revealing a primary tuberculosis lesion; 
and (2) there is post-service documentation of a diagnosis of 
tuberculosis in April 1976, as well as interpretations of 
right upper lobe abnormalities as  being "most likely" or 
"probably" indicative of old or previous tuberculosis.  The 
Board notes that these right upper lobe abnormalities have 
been documented in chest x-rays since 1964.  

The Board also finds that Dr. F.C.S.'s conclusion linking the 
immediate cause of death (adenocarcinoma) to tuberculosis is 
consistent with and supported by the medical evidence of 
record.  

Dr. F.C.S. concluded that the scars from the tuberculosis 
caused the adenocarcinoma, and cited to a medical treatise in 
support of this contention.  He quoted the treatise as 
stating that adenocarcinoma tumors frequently arise in the 
area of interstitial fibrosis or localized pulmonary 
scarring.  


More importantly, the death certificate specifically notes 
that the veteran's pulmonary cancer was due to or a likely 
consequence of his history of tuberculosis.  

With respect to the issue of the veteran's smoking, Dr. 
F.C.S. noted the veteran's history of smoking but concluded 
that this was not the cause of death and that this was 
evidenced by the veteran's normal pulmonary function test.  

In sum, the Board concludes that Dr. F.C.S.'s conclusions 
that the veteran acquired tuberculosis in service and that 
the adenocarcinoma resulted from his tuberculosis is 
consistent with and supported by the medical evidence of 
record.  

The Board finds that the VA examiner opinions from August 
1998 and September 1999 are of lesser probative value than 
the opinion of Dr. F.C.S.  

While both VA examiners certified that they had reviewed the 
claims file, neither offered more than a minimal and 
incomplete discussion of the relevant history and evidence in 
arriving at their conclusion that there was no relationship 
between the immediate cause of death and tuberculosis or old 
granulomatous disease.  

Neither of the VA examiners offered a probative opinion as to 
whether the veteran's tuberculosis had been acquired in 
service.  The August 1998 VA examiner noted that it had never 
been proven that the veteran was diagnosed with tuberculosis 
during his 1971 hospitalization, and that x-rays dating back 
to the 1980s showed no evidence of active tuberculosis.  
However, the examiner did not provide an opinion as to 
whether tuberculosis had ever been diagnosed or whether it 
was linked to service.  

The September 1999 VA examiner appeared to accept the post-
service diagnosis of tuberculosis but failed to provide any 
opinion as to whether the tuberculosis was related to 
service.  In fact, the examiner appeared to discuss the 
tuberculosis and granulomatous disease in concert, as had 
been done elsewhere in the record.  

Neither the August 1998 or September 1999 VA examiners 
provided a rationale for their conclusions as to why the 
immediate cause of death was not related to tuberculosis or 
granulomatous disease.  Nor did they offer any evidence in 
support of their conclusions.  

The August 1998 VA examiner offered essentially a conclusory 
statement regarding the cause of death, concluding that there 
was no relationship between old granulomatous disease and the 
veteran's pulmonary cancer without really offering a specific 
explanation or evidence in support of this conclusion.  

The August 1998 VA examiner appeared to base the above 
conclusion on her finding that chest x-rays dating back to 
the 1980s showed no evidence of active tuberculosis, and that 
his 1971 hospitalization for possible tuberculosis "was 
never proven."  

The Board is of the opinion that these findings do not 
entirely explain the conclusion that was made.  They do not 
adequately explain why the lack of a diagnosis of 
tuberculosis in 1971 or the lack of x-ray findings of active 
tuberculosis would mean that there could be no etiologic 
relationship between the adenocarcinoma and the history of 
tuberculosis.  In addition, neither of the VA examiners 
addressed the death certificate's listing of a history of 
tuberculosis as being the likely cause of the immediate cause 
of death; adenocarcinoma of the lungs.  

In general, the August 1998 VA examiner did not provide an 
adequate discussion as to why the adenocarcinoma could not be 
linked to inactive tuberculosis.  

The September 1999 VA examiner also made a relatively 
conclusory assessment that there was no evidence of a link 
between tuberculosis or old granulomatous disease and 
adenocarcinoma of the lung.  The examiner merely stated that 
this was the conclusion after review of the claims file 
without offering a clear rationale of the conclusion.  

The September 1999 VA examiner appeared to imply other 
possible causes of the adenocarcinoma, namely his history of 
tobacco "abuse" and his history of COPD.  However, the 
examiner did not actually offer an opinion as to how or why 
either of these factors offered a more likely cause of the 
veteran's adenocarcinoma than tuberculosis.  The examiner did 
not even offer an opinion as to whether either of these 
factors contributed to death.  Furthermore, the Board notes 
that while the record documents a history of smoking, there 
is no documentation of a diagnosis of tobacco "abuse" in 
the record.  

The Board therefore concludes that Dr. F.C.S.'s opinions are 
of greater probative value than the August 1998 and September 
1999 VA examiner opinions because Dr. F.C.S. supported his 
conclusions with a more detailed rationale and cited to 
specific evidence from the record in support of his 
conclusion.  

In addition, the Board is of the opinion that Dr. F.C.S.'s 
conclusions are consistent with and supported by the medical 
evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases).

In summation, there is in-service and post-service evidence 
of tuberculosis.  There is a credible medical opinion by Dr. 
F.C.S. finding that the veteran acquired tuberculosis while 
he was in service.  The death certificate lists bilateral 
pulmonary cancer as the immediate cause of death, due to, or 
a likely consequence of, the veteran's history of 
tuberculosis, and Dr. F.C.S. has also concluded that there is 
a link between the immediate cause of death and the veteran's 
tuberculosis.  

For these reasons, the Board finds that the evidence is 
supports the appellant's claim of service connection for the 
cause of the veteran's death.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  Accordingly, the Board concludes that a 
disability incurred in service contributed substantially or 
materially to cause the veteran's death.  Gilbert, supra.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

